 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN M. HENDERSON,                               No. 2:16-cv-2833 TLN AC P
12                       Plaintiff,
13           v.                                         ORDER
14    LOR, et al.,
15                       Defendants.
16

17          Plaintiff has copied the court on a letter sent by plaintiff to defense counsel in which he

18   requested an extension of time to respond to discovery requests and appear for a deposition.

19   ECF No. 22. The letter was docketed by the Clerk of the Court as a motion for extension of

20   time. Defendant has responded to the letter and advised the court that the parties have already

21   come to an agreement regarding plaintiff’s requested extension. ECF No. 23. The letter from

22   plaintiff will therefore be disregarded. Plaintiff is advised that he should not copy the court on

23   his communications with defense counsel, and he should only file things with the court if he is

24   requesting something from the court or he is responding to a court order or a motion made by

25   defendants.

26   ////

27   ////

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s letter (ECF No. 22) will be
 2   disregarded.
 3   DATED: October 23, 2018
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
